Name: Commission Regulation (EEC) No 1295/87 of 8 May 1987 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 5. 87 Official Journal of the European Communities No L 121 /31 COMMISSION REGULATION (EEC) No 1295/87 of 8 May 1987 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world markets ; (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1449/86 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas Article 16 ( 1 ) of Regulation (EEC) No 2727/75 and Article 17 ( 1 ) of Regulation (EEC) No 1418/76 provides that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund ; Whereas Article 4 (3) of Regulation (EEC) No 3035/80 provides that, when the rate of the refund is being fixed, account should be taken, where appropriate, of produc ­ tion refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organization of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products ; whereas such production refunds are granted under the conditions laid down in Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors f), as last amended by Regulation (EEC) No 3794/85 (8), and Council Regula ­ tion (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sector (9) ; whereas, for the purposes of applying the provisions of Article 4 (3) of Regulation (EEC) No 3035/80 the amount of the production refund applicable for the goods in question, in accordance with Regulations (EEC) No 2742/75 or (EEC) No 1009/86 and their implementing provisions, should be taken into account ; Whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (*), as last amended by Regulation (EEC) No 2223/86 (*), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 as appropriate ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas the . measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,(') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24 . 5 . 1986, p. 29 . (3) OJ No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 133, 21 . 5 . 1986, p. 1 . 0 OJ No L 323, 29 . 11 . 1980, p. 27 . OJ No L 194, 17. 7. 1986, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p . 57. (8) OJ No L 367, 31 . 12 . 1985, p . 20 . (') OJ No L 94, 9 . 4 . 1986, p . 6 . No L 121 /32 Official Journal of the European Communities 9 . 5. 87 HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed either in Article 1 of Regulation (EEC) No 2727/75 or in Article 1 ( 1 ) of Regulation (EEC) No 1418/76, exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regu ­ lation (EEC) No 1418/76 respectively, are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of th.e European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 8 May 1987. For the Commission Frans ANDRIESSEN Vice-President 9 . 5 . 87 Official Journal of the European Communities No L 121 /33 ANNEX to the Commission Regulation of 8 May 1987 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rateof refund 10.01 B I 10.01 B II 10.02 10.03 10.04 10.05 B 10.06 B I b) 1 10.06 Bib) 2 10.06 B II b) 1 10.06 B II b) 2 10.06 B III 10.07 C II 11.01 A 11.01 B 11.02 A I a) 11.02 Alb) Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch  Other than for the manufacture of starch Durum wheat Rye Barley Oats Maize , other than hybrid maize for sowing :  For the manufacture of starch  Other than for the manufacture of starch Round grain husked rice Long grain husked rice Round grain wholly milled rice Long grain wholly milled rice Broken rice :  For the manufacture of starch  Other than for the manufacture of starch Grain sorghum Wheat or meslin flour Rye flour Durum wheat groats and meal Common wheat groats and meal 14,491 (') 14,491 20,166 14,243 16,341 12,617 1 6,224 (') 16,224 44,020 47,554 56,800 68,919 21,385 0) 21,385 17,338 17,099 24,903 31,257 17,099 (') On exportation of goods covered by the Annex to Regulation (EEC) No 1009/86, this amount must be reduced by the amount of the production refund applicable for the goods in question , in accordance with Regulations (EEC) No 2742/75 and (EEC) No 1009/86 and their implementing provisions . On exportation of other goods, this amount must be reduced by the amount of the production refund applicable for the goods in question at the time of export .